O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                                 FILED IN THE
                                                                                                                        U.S. DISTRICT COURT
                                                                                                                  EASTERN DISTRICT OF WASHINGTON

                                                                        for
                                               Eastern District of Washington
                                                                                                                  May 16, 2019
                                                                                                                       SEAN F. MCAVOY, CLERK




U.S.A. vs.                  Gardner, Ryan Creighton                                     Docket No.             0980 4:19CR06009-SAB-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Curt Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Ryan Creighton Gardner, who was placed under pretrial release supervision by the Honorable U.S. District
Judge Stanley A. Bastian sitting in the court at Yakima, Washington, on the 4th day of March, 2019 under the following
conditions:

Standard Condition No. 9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substance defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law.
Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under
state law.
        RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                      (If short insert here; if lengthy write on separate sheet and attach.)


Violation No. 1: On April 24, 2019, Ryan Creighton Gardner tested positive to the use of marijuana.

On March 5 and 12, 2019, a probation officer reviewed the conditions of release with Mr. Gardner and on March 12, 2019,
Mr. Gardner signed a copy of the release conditions indicating that he understood the release conditions.

On May 7, 2019, the probation officer received information from Mr. Gardner’s substance abuse treatment counselor at
Lourdes Counseling Center that the defendant had submitted to a drug test with their program on April 24, 2019, which
presumptively tested positive for the use of marijuana. On May 3, 2019, Lourdes Counseling Center received confirmation
from their contract laboratory, E Screen, that the sample was confirmed positive for the use of marijuana. On May 7, 2019,
the probation officer questioned Mr. Gardner about this positive test and he denied any and all use of illicit drugs, including
marijuana. He could provide no explanation for the laboratory confirmation of the drug test. It should be noted that Mr.
Gardner submitted drug tests on May 6, and 8, 2019, which tested negative for any illegal drug use.

                               PRAYING THAT THE COURT WILL TAKE NO ACTION

                                                                                           I declare under the penalty of perjury
                                                                                           that the foregoing is true and correct.
                                                                                           Executed on:        May 15, 2019
                                                                               by          s/Curtis G. Hare
                                                                                           Curtis G. Hare
                                                                                           U.S. Pretrial Services Officer
  PS-8
  Re: Gardner, Ryan Creighton
  May 15, 2019
  Page 2

THE COURT ORDERS

[X]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      5/16/2019

                                                                      Date
